PANHANDLE STATE BANK
Amended and Restated
2006-2008 LONG TERM EXECUTIVE INCENTIVE PLAN
PLAN DOCUMENT
Approved by the Board of Directors on April 28, 2006
Approved by the Shareholders April 25, 2007
Amended and Restated January 23, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SECTION   PAGE    
 
       
Purpose
    3  
 
       
Administration
    3  
 
       
Plan Description
    3  
 
       
Eligibility
    3  
 
       
Size of Award Opportunities
    4  
 
       
Performance Criteria and Goals
    4  
 
       
Payout and Vesting Schedule
    4  
 
       
Withholding
    4  
 
       
Payment
    4  
 
       
Automatic Vesting
    5  
 
       
No Guarantee of Employment
    6  
 
       
Modification and Termination
    6  
 
       
Extraordinary Items
    6  
 
       
Termination
    6  
 
       
Exhibit “A” Participants
       
Exhibit “B” Matrix of Performance
       

2



--------------------------------------------------------------------------------



 



PANHANDLE STATE BANK
2006-2008 LONG-TERM INCENTIVE PLAN
This document describes the 2006-2008 Long-Term Incentive Plan (the Plan) for
Panhandle State Bank (the Bank).

1.   Purpose.       The purpose of the Plan is to provide motivation and
direction to key executives to achieve the long-term strategic goals of the
Bank. Specific objectives of the Plan include:

  •   Support the Bank’s long-term strategic plan.     •   Provide long-term
orientation to decision making     •   Focus participants’ attention on
maximizing long-term shareholder value.

2.   Administration.       The Plan will be administered by the Compensation
Committee of the Board of Directors of Intermountain Community Bancorp (the
Committee). The Committee will assure that the Plan is implemented and
maintained according to Plan provisions.   3.   Plan Description.       The Plan
will provide participants with long-term financial reward opportunities based on
achieving minimum levels of long-term performance goals. The Plan consists of a
matrix which will reward the participants providing the minimum long-term
corporate goals are obtained, and, if achieved, stock awards will be provided to
Plan participants such that, if the eligibility requirements are met, a
restricted stock award will be granted on January 5, 2009, and will vest
one-third at the time of grant, one-third on January 5, 2010 and the remaining
one-third on January 5, 2011. The minimum performance levels are to be based
upon a three (3) year (2006-2008) running average of return on equity and net
asset growth (the “Plan Performance Period”).   4.   Eligibility.      
Participants in the Plan will include key members of the executive team of the
Bank. The CEO of the Bank will recommend who participates in the Plan for
Committee approval. Participants must be continuously employed at the Bank
during the Plan Performance Period and must further be employed on January 5,
2009, the date the award is granted, and remain employed on each vesting date.
The CEO will communicate such participation to each participant at the beginning
of the Plan Performance Period. Participants in the Plan are listed on Exhibit
“A.”

3



--------------------------------------------------------------------------------



 



    At the beginning of each calendar year, the CEO will review and, if
appropriate, revise Plan participation for the remaining period of the Long-Term
Plan.   5.   Size of Award Opportunities.       To be most effective, payout
opportunities must be meaningful and competitive. To accomplish this, there has
been established a matrix which will award participants for Bank performance so
long as minimum levels of return on equity and average asset growth over the
Plan Performance Period are met. If the Bank’s performance is in excess of the
minimums, the Plan’s participant benefits will increase as performance
increases. The performance matrix for each participant in this Plan is attached
hereto as Exhibit “B.” The restricted stock award shall be adjusted for any
stock splits/dividends issued during the term of the Plan.   6.   Performance
Criteria and Goals.       The performance criteria of consolidated average
annual return on equity of Intermountain Community Bancorp and consolidated
average annual asset growth of Intermountain Community Bancorp for the Plan
Performance Period will support the maximization of long-term shareholder value.
At the beginning of each fiscal year, the CEO will provide to the Committee the
performance pursuant to the Plan for the prior calendar year.   7.   Payout
Schedule.       The benefits, if any, to be paid to the executives shall vest
such that one-third of the benefits paid on January 5, 2009 will vest at the
time of grant, one-third on January 5, 2010 and the remaining one-third on
January 5, 2011. As a condition precedent to the award of any benefits pursuant
to this Plan, the executive will be required to be employed by the Bank on each
vesting date.   8.   Withholding.       The participant shall be solely
responsible for all federal, state, local and foreign income and payroll taxes
relating to the grant and vesting of awards and shares of restricted stock
received pursuant to awards. The Bank shall withhold from compensation otherwise
payable to a participant such amount as the Bank determines is required to be
withheld under applicable law with respect to the taxes; provided, however, that
in lieu of such withholding, a participant may pay to the Bank, if the
participant makes such payment in a timely manner, the amount that would
otherwise be withheld. Payment by the participant under the immediately
preceding sentence may be either in the form of cash or a surrender of shares of
restricted stock that have vested with a fair market value equal to the amount
that the Bank determines is required to be withheld under applicable law with
respect to the taxes.   9.   Payment.       Benefits to be awarded pursuant to
this Plan, if any, shall be in the form of a restricted stock grant to the
executive according to the applicable matrix attached as Exhibit “B,” the full
amount of which will be granted on January 5, 2009, vesting in the amounts and
on such

4



--------------------------------------------------------------------------------



 



    dates as set forth in Section 7 of the Plan.   10.   Automatic Vesting.    
  If a change in control of Intermountain Community Bancorp or the Bank occurs
before the end of the Plan Performance Period, the stock grants awarded to
participants under the Plan shall be determined as of the date the change in
control occurred rather than as of the end of the Plan Performance Period. The
stock grants shall be determined by the Committee based on Intermountain
Community Bancorp’s consolidated average annual return on equity and
consolidated average annual asset growth through the most recent quarter end
before the change in control occurred. If the most recent quarter end is an
interim period, the Committee may make annualizing or other appropriate
adjustments to consolidated average annual return on equity and consolidated
average annual asset growth. The stock awards shall be similarly determined for
any participant who dies or who becomes disabled (as determined by the
Committee) before the end of the Plan Performance Period, based on consolidated
average annual return on equity and consolidated average annual asset growth
through the most recent quarter end before death or disability occurred. Once a
participant’s stock award is determined after a change in control or after the
participant’s death or disability, the stock award shall be paid to the
participant as promptly as practicable, rather than according to the schedule
set forth in Section 7 (one-third January 5, 2009,one-third on January 5, 2010
and one-third on January 5, 2011), and the requirement that a participant remain
employed through January5, 2011 to claim entitlement to the full amount of this
stock award shall not apply. If a change in control occurs after December 31,
2008, or if the participant dies or becomes disabled after December 31, 2008,
but before the stock award fully vests according to the schedule described in
Section 7, the stock award shall likewise be considered “fully vested” and the
requirement that the participant remain employed through January 5, 2011 to
claim entitlement to the full amount of his stock award shall not apply.      
For purposes of this section 10, the term change in control shall mean a change
in the ownership of Intermountain Community Bancorp, a change in effective
control of Intermountain Community Bancorp, or a change in the ownership of a
substantial portion of the assets of Intermountain Community Bancorp, as those
terms are defined in Internal Revenue Code section 409A or in regulations or
guidance of general applicability issued by the Treasury Department under
Section 409A of the Internal Revenue Code, including the Treasury Department’s
Notice 2005-1, Part IV.B (questions 11 through 14), contained in Internal
Revenue Bulletin 2005-2 (January 10, 2005). For purposes of this section 10, the
term disability means that, because of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of at least 12 months, the participant is unable to
engage in any substantial gainful activity or the participant is receiving
income replacement benefits for a period of at least three months under an
accident and health plan covering employees of the Bank. The existence of
disability shall be determined by the Committee.

5



--------------------------------------------------------------------------------



 



11.   No Guarantee of Employment.       Nothing in the Plan or any Plan
materials guarantees employment at the Bank. Further, this Plan should not be
implied as any contract agreement.   12.   Modification and Termination.      
The Committee has the right to amend or terminate the Plan at any time. However,
termination or modification of the Plan during the Plan Performance Period will
not negatively affect performance goals and payout opportunities up until the
point of termination.   13.   Extraordinary Items.       The Committee has the
authority but no obligation to exclude any extraordinary accounting items such
as changes in generally accepted accounting procedures, sales or major assets or
regulatory changes.   14.   Termination.       Participants must be continuously
employed by the Bank throughout the Plan Performance Period and must further be
employed on January 5, 2009 in order to receive the award, the first one-third
of which will vest on the date of grant. The Participant must continue to remain
employed on the vesting dates of January 5, 2010 and January 5, 2011 to receive
the remaining two-thirds of the award. Participants who become fully disabled or
die during the term of the Plan will receive benefits pursuant to the Plan on a
pro-rata basis based upon the performance results through the most recent
quarter end. Participants who voluntarily or involuntarily terminate their
employment prior to receiving benefits under the Plan will forfeit automatically
their rights to any unvested portions of the award.

6



--------------------------------------------------------------------------------



 



Exhibit “A” — Participants
2006 — 2008 Long Term Plan

     
Curt Hecker
  Chief Executive Officer
 
   
Jerry Smith
  President, Branch Administration
 
   
Doug Wright
  Executive Vice President
& Chief Financial Officer
 
   
John Nagel
  Executive Vice President
& Credit Administrator
 
   
Pam Rasmussen
  Executive Vice President
& Chief Operating Officer

7



--------------------------------------------------------------------------------



 



Exhibit B
[INTENTIONALLY OMITTED]

8